UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6738



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANDRES MARTINEZ,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-96-251-A)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andres Martinez, Appellant Pro Se. Rebeca Hidalgo Bellows, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andres Martinez appeals the district court’s order denying his

motion for an extension of time in which to file a motion pursuant

to 28 U.S.C. § 2241 (1994).   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm substantially on the reasoning of the district court.

See United States v. Martinez, No. CR-96-251-A (E.D. Va. Apr. 19,

1999).   We note for Martinez’s benefit, however, that a motion to

extend is not necessary in this case because there is no time limit

for filing a motion under § 2241.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2